DETAILED ACTION
This Non Final Office Action is in response to Application filed on 07/22/2020.
Claims 1-28 filed on 07/22/2020 are being considered on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on 07/22/2020 are accepted.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/22/2020 and 11/06/2020 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly an initialed and dated copy of Applicant's IDS form 1449 filed 07/22/2020 and 11/06/2020 are attached to the instant Office action. 
Claim Objections
Claim 26-27 objected to because of the following informalities: 
Claim 26 recites “second public key and a second private key” and claim 27 recites “second public key”, which none of the preceding limitations or base claims recite first public key and first private key. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “common” in claim 24 is a relative term which renders the claim indefinite. The term “common” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purpose, the term “common” is interpreted as described in the USC 103 rejection below.
Claim 28 recites “decrypts said encrypted first seed and said encrypted formula using said at least one session key…uses said first key to decrypt said encrypted second seed and said formula”. It is unclear from the above excerpt, how the formula is decrypted, i.e. by the session key or the first key. For examination purpose, the term “common” is interpreted as described in the USC 103 rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1,6-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bukshpun et. al. (US 20120250863 A1), hereinafter Bukshpun in view of York et. al. (US 20120250863 A1), Wang et. al. (US 20200004970 A1), hereinafter Wang, hereinafter York, Camenisch et. al. (US 20170033934 A1), hereinafter Camenisch and further in view of O'Regan et. al. (US 20170264599 A1) hereinafter O'Regan.
	
Regarding claim 1, Bukshpun teaches a method for a data creator to securely send a data payload to another device in a transient symmetric key technology (TSKT) system (Bukshpun Figure 12A illustrates data, encrypted using key array and random generators, transmitted from the encryption unit to the decryption unit, i.e. another device, as disclosed in [0081-0089], utilizing symmetric session/transient keys, as disclosed in [0053]), comprising: 
receiving a first seed [and a formula from a command and control server] (Bukshpun Figure 12A [0089] “the key array itself contains previously generated and saved random keys using random key generator R6.”, R6 generator that generates the first seed, and R6 corresponds to first seed generating keys including key1, where the value of R6 generated and received from random generators); 
generating a second seed (Bukshpun Figure 12A, [0082-0083] R2 corresponds to second seed, [0083] “a random number generator R2 593 generates a random Start Key Index (SKI) 598 that is the number (or key index) that references a particular key from the set of keys 594 (the key array).”, R2 generator generating second seed 598); 
generating a first key using said first seed to form an encrypted second seed; encrypting said second seed using said first key (Bukshpun Figure 12A,  [0083] “the SKI 598 is encrypted using a predetermined key 595 and a random number from random number generator R3 597 at encryption module 596”, where, as disclosed in [0089], K1 (595) is a key generated from R6, i.e. the first seed, and is used to encrypt R2 598); 
generating a second key [using said data seed]; encrypting the data payload using said second key to form an encrypted data payload (Bukshpun illustrates in Figure 12A and [0084] combining R4, i.e. can be construed as a part of the first seed, and 603, which is equal to the second seed R2 598, where the combination can be construed as a data seed, to perform an encryption on a data in E2 602, where, as disclosed in [0084] “E2.sub.[K(SKI), R$] (S.sub.[R1](D))”, corresponds to the combination of R4 and 603, construed as a second key, that is used to encrypt the data/payload); and 
combining said encrypted data payload and said encrypted second seed in a secure container (Bukshpun Figure 12A (605), [0083] “random-size groups of random bits may be inserted between bits of the SKI 598 and the result may be concatenated 604 with the encrypted message such that the SKI 598 is hidden in the ciphertext 605.”, where 604 combines/concatenates the output of E2, i.e. encrypted data and output of E1, i.e. encrypted R2 (598) corresponding to encrypted second seed, to form a secured message, i.e. container 605), and 
Bukshpun do not explicitly disclose the below limitations.
York discloses receiving a seed and a formula from a command and control server (York discloses [0014] “the encryption keys are generated by an algorithm and seed value shared between the permanent components”, [0025] “Based on the identification of the components 106 as permanent components or transient components, the data access management system 200 (i.e. command and control server) may determine whether to provide the respective components 106 encryption keys or access to an algorithm and seed value. The algorithm and seed value may be utilized to generate the encryption keys implemented to secure data transmitted between the components 106 of the respective compositions 102, as generally, the encryption of the secured data (i.e., encrypted data) is dependent on access to the appropriate encryption key. In one or more examples, the components 106 identified as permanent components may be provided a common seed value and an algorithm utilizing the common seed value to generate encryption keys at selected intervals. In other examples, the data access management system 200 may generate the encryption keys at the selected intervals utilizing the common seed value and the algorithm.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bukshpun to incorporate the teaching of York to utilize the above feature, with the motivation of establishing secure data transmitted between the components , as recognized by (York [0025]).
Bukshpun in view of York do not disclose the below limitations.
Wang discloses combining said first seed and said second seed [using said formula] to create a data seed and generating a second key using said data seed (Wang Figure 2 (232) and [0016] “Once all phases have been successfully completed, the digital content may be encrypted using an encryption key derived from the plurality of seeds.”, [0033] “using an encryption key derived using the plurality of seeds, to generate encrypted content, and delivering the encrypted content to the client device.”, [0048] “the method 200 ensures that only those client devices that are: (1) manufactured by the right vendor(s); (2) registered with the right server(s); (3) authenticated from time to time; and (4) authorized periodically are able to receive all of the seeds that are necessary to derive the encryption and decryption keys used to protect digital content. Multiple seeds
for generating a decryption key are delivered in multiple phases of the digital content protection process.”, [0063] “Once the first, second, third, and fourth seeds S′.sub.M, S′.sub.R, S′.sub.N, and S′.sub.Z have been received, the method 300 proceeds to step 324. In step 324, a decryption key is derived using the first, second, third, and fourth seeds S′.sub.M, S′.sub.R, S′.sub.N, and S′.sub.Z. In one example, as discussed above, each seed may be used to obtain a key that is used to decrypt a subsequently received seed. In one example (e.g., where the “key ladder” approach described above is used), the last seed received, e.g., the fourth seed S′.sub.Z, may be used to obtain a final root key that comprises the decryption key. In other examples, however, the decryption key may be derived in other ways using the first, second, third, and fourth seeds S′.sub.M, S′.sub.R, S′.sub.N, and S′.sub.Z.”, where the combination of the above seeds, including first seed and second seed, where the combination are construed as a data seed, are used to generate encryption key, i.e. second key, where the encryption key is used to encrypt digital content as illustrated in Figure 2(232) in a stream of packets as disclosed in [0019], where packets include payloads).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bukshpun in view of York to incorporate the teaching of Wang to utilize the above feature, with the motivation of establishing a multi-phase protection of digital content, as recognized by (Wang Abstract).
Bukshpun in view of York and Wang do not disclose the below limitations.
Camenisch discloses combining said first seed and said second seed using said formula (Camenisch [0030] “Using two seed values in combination as an input for a pseudo-random function may have the advantage that a presentation token generated by the same program logic for the same function may be traceable to a common origin, while they remain untraceable to the presentation token generated by the same program logic, but provided for a different function. The first seed value is hardcoded and thus fixed for a given program logic. ”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bukshpun in view of York and Wang to incorporate the teaching of Camenisch to utilize the above feature, with the motivation of generating an untraceable token, as recognized by (Camenisch [0030]).
Bukshpun in view of York, Wang and Camenisch do not disclose the below limitations.
O'Regan discloses subsequently destroying all keys and seeds and said formula (O'Regan discloses in [0145] “The secure element (116) can also provide a tamper-proof mechanism that provides a high risk of destroying the secure element (116) and the cryptographic keys, seed values and token-generating algorithms stored therein, if any attempt is made to remove or externally access the secure element (116).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bukshpun in view of York, Wang and Camenisch to incorporate the teaching of O'Regan to utilize the above feature, with the motivation of enforcing a tamper-proof mechanism, as recognized by (O'Regan [0145]).

Regarding claim 6, Bukshpun in view of York, Wang, Camenisch and O'Regan teaches the method of claim 1, 
wherein said generating said second seed comprises: generating said second seed using a pseudo random number generator (PRNG) (Bukshpun Figure 12A [0083] R2 is a random number generator generating 598).
Bukshpun does not disclose the below limitations.
Camenisch discloses wherein said formula is characterized as being randomly unique (Camenisch [0030] “Using two seed values in combination as an input for a pseudo-random function may have the advantage that a presentation token generated by the same program logic for the same function may be traceable to a common origin, while they remain untraceable to the presentation token generated by the same program logic, but provided for a different function. The first seed value is hardcoded and thus fixed for a given program logic. ”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bukshpun in view of York to incorporate the teaching of Camenisch to utilize the above feature, with the motivation of generating an untraceable token, as recognized by (Camenisch [0030]).

Regarding claim 7, Bukshpun in view of York, Wang, Camenisch and O'Regan teaches the method of claim 1, wherein said data creator generates said first and second keys using an Advanced Encryption Standard (AES) encryption algorithm (Bukshpun [0044] “symmetric key ciphers, such as AES, DES, triple DES, or Blowfish might be used in message coding using key tables as described herein.”).

Regarding claim 9, Bukshpun in view of York, Wang, Camenisch and O'Regan teaches the method of claim 1, wherein said combining said data payload and said second seed in said secure container comprises: combining metadata with said encrypted data payload and said encrypted second seed in said secure container (Bukshpun Figure 12A (604)-(605), [0083] “random-size groups of random bits may be inserted between bits of the SKI 598 and the result may be concatenated 604 with the encrypted message such that the SKI 598 is hidden in the ciphertext 605.”, where 604 combines/concatenates the output of E2, i.e. encrypted data and output of E1, i.e. encrypted R2 (598) corresponding to encrypted second seed, to form a secured message, i.e. container 605, Bukshpun further discloses communicating packetized data stream with header/metadata as disclosed in [0040, 0066-0067]).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Bukshpun et. al. (US 20120250863 A1), hereinafter Bukshpun in view of York et. al. (US 20120250863 A1), Wang et. al. (US 20200004970 A1), hereinafter Wang, hereinafter York, Camenisch et. al. (US 20170033934 A1), hereinafter Camenisch, O'Regan et. al. (US 20170264599 A1) hereinafter O'Regan, and further in view of Yuan et. al. (US 20170054555 A1), hereinafter Yuan.

Regarding claim 2, Bukshpun in view of York, Wang, Camenisch and O'Regan teaches the method of claim 1, wherein said receiving said first seed and said formula from said command and control server comprises:
Bukshpun in view of York, Camenisch and O'Regan do not explicitly disclose the below limitations.
Wang discloses receiving an encrypted first seed [and an encrypted formula] from said command and control server; and decrypting said encrypted first seed [and said encrypted formula and] providing said first seed [and said formula] in response to said decrypting (Wang discloses in [0037] receiving, by the client device, an encrypted second seed, i.e. encrypted first seed, where the client device decrypt the encrypted second seed to create the second seed).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified York to incorporate the teaching of Wang to utilize the above feature, with the motivation of establishing a multi-phase protection of digital content, as recognized by (Wang Abstract).
Bukshpun in view of York, Wang, Camenisch and O'Regan do not disclose the below limitations.
Yuan discloses receiving an encrypted formula from said command and control server; and decrypting said encrypted formula and providing said formula in response to said decrypting (Yuan [0022] “sending the encrypted algorithm code to the receiver using the key negotiation connection. After the receiver
Receives the encrypted algorithm code, the algorithm code is obtained by decrypting the encrypted algorithm code using a corresponding key.”, [0024] “The receiver also uses a pre-stored seed key and the algorithm to obtain the same shared key”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified York in view of Wang to incorporate the teaching of Yuan to utilize the above feature, with the motivation of generating a shared key in a key negotiation connection between authenticated devices and utilizing multiple algorithm codes for each algorithm to avoid leakage, as recognized by (Yuan Abstract, [0021]).

Regarding claim 3. Bukshpun in view of York, Wang, Camenisch, O'Regan and Yuan teaches the method of claim 2, 
Bukshpun discloses creating a secure container as disclosed in claim 1. See Rationale above.
Bukshpun does not explicitly disclose a request.
York further comprising: sending a request to said command and control server prior to said receiving said [encrypted] first seed and said [encrypted] formula from said command and control server (York [0030] “ The data access management system 200 may generate the set of encryption keys based on a request for access to data in the composition 102 by the transient component.”, where the request is received prior to the receiving of seed value and algorithm to create an encryption key as disclosed in [0016-0017  and claim 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bukshpun to incorporate the teaching of York to utilize the above feature, with the motivation of establishing secure data transmitted between the components , as recognized by (York [0025]).
Bukshpun in view of York, Camenisch, O'Regan do not disclose encrypted seed. Wang discloses encrypted seed as disclosed in claim 2. Rationale and motivation in claim 2 apply.
Bukshpun in view of York, Wang, Camenisch, O'Regan do not disclose encrypted formula. 
Yuan discloses encrypted formula as disclosed in claim 2. Rationale and motivation in claim 2 apply.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bukshpun et. al. (US 20120250863 A1), hereinafter Bukshpun in view of York et. al. (US 20120250863 A1), hereinafter York, Wang et. al. (US 20200004970 A1), hereinafter Wang, Camenisch et. al. (US 20170033934 A1), hereinafter Camenisch, O'Regan et. al. (US 20170264599 A1) hereinafter O'Regan, and further in view of Liu et. al. (US 20210281408 A1), hereinafter Liu.

Regarding claim 4, Bukshpun in view of York, Camenisch and O'Regan teaches the method of claim 1, 
Bukshpun in view of York, Camenisch and O'Regan do not explicitly disclose secure communication.
Liu discloses further comprising: communicating with said command and control server using a secure communication protocol (Liu [0046-0047] secure communication between DP, i.e. command and control server and host).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bukshpun in view of York, Camenisch and O'Regan to incorporate the teaching of Liu to utilize the above feature, with the motivation of generating a session key for subsequent secure data communication, as recognized by (Liu [0046-0047).

Regarding claim 5, Bukshpun in view of York, Camenisch and O'Regan teaches the method of claim 4, 
Bukshpun in view of York, Camenisch and O'Regan do not explicitly disclose secure communication.
Liu discloses wherein said communicating comprises: generating a public key and a private key; sending said public key to said command and control server; and communicating with said command and control server using symmetric key cryptography with at least one session key generated using said public key (Liu [0046-0047]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bukshpun in view of York, Camenisch and O'Regan to incorporate the teaching of Liu to utilize the above feature, with the motivation of generating a session key for subsequent secure data communication, as recognized by (Liu [0046-0047).

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bukshpun et. al. (US 20120250863 A1), hereinafter Bukshpun in view of York et. al. (US 20120250863 A1), hereinafter York, Wang et. al. (US 20200004970 A1), hereinafter Wang, Camenisch et. al. (US 20170033934 A1), hereinafter Camenisch, O'Regan et. al. (US 20170264599 A1) hereinafter O'Regan and further in view of Lu et. al. (US 20200272580 A1), hereinafter Lu, and Le (US 20190392153 A1), hereinafter Le.

Regarding claim 8, Bukshpun in view of York, Camenisch and O'Regan teaches the method of claim 1, 
O'Regan discloses destroying said first seed, said second seed, said data seed, said first key, and said second key. Rationale and motivation in claim 1 apply.
Bukshpun in view of York, Camenisch and O'Regan disclose the aforementioned limitations, where O'Regan discloses destroying seeds and keys, however, Bukshpun in view of York, Camenisch and O'Regan do not disclose “overwriting”.
Lu discloses overwriting values of a seed in memory associated with said data creator (Lu [0019] “After the seed is provided to the LFSR L3 in response to the read request, the storage device 208 invalidates the seed by clearing or overwriting. The invalidation of the seed in the storage device 208 means that the LFSR L3 is unable to reproduce the sequence of random numbers. Accordingly, the data stored in the memory 103 cannot be correctly de-scrambled to retrieve the plain data, and the data is only allowed to be read once.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bukshpun in view of York, Camenisch and O'Regan to incorporate the teaching of Lu to utilizes the above feature, with the motivation of allowing retrieving the data only to be read once, as recognized by (Lu [0019]).
Bukshpun in view of York, Camenisch, O'Regan and Lu do not disclose “overwriting” key.
Le discloses overwriting key in memory associated with said data creator (Le discloses in performing erasure of the original data by overwriting the key encrypting the original data, [0122] “the data erasure procedure at stage 104 comprises deleting, replacing or overwriting a key, for example a media encryption key, stored by the encrypting drive and used by the encrypting drive as part of an encryption and/or decryption process to encrypt and/or decrypt data stored by the data storage apparatus. If the deletion, replacement or overwriting of the key is successful then data that is subsequently read from the drive may be decrypted but the decrypted data will not reflect the original, stored, meaningful data (e.g. data that may be used to build files, applications or any other kind of data) and may, for example, appear to be random, pseudo-random, meaningless or useless data.”, [0123] At stage 106, after completion of the data erasure procedure, the data eraser apparatus 20 reads the data stored at the known memory addresses as part of a verification procedure to determine whether the erasure procedure (in this case the deletion, replacement or overwriting of the key for example) has been performed correctly.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bukshpun in view of York, Camenisch, O'Regan and Lu to incorporate the teaching of Le to utilize the above feature, with the motivation of erasing data, as recognized by (Le [0122-0123]).

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bukshpun et. al. (US 20120250863 A1), hereinafter Bukshpun in view of York et. al. (US 20120250863 A1), hereinafter York, Wang et. al. (US 20200004970 A1), hereinafter Wang, Camenisch et. al. (US 20170033934 A1), hereinafter Camenisch, O'Regan et. al. (US 20170264599 A1) hereinafter O'Regan and further in view of Purlia (US 20060224793 A1), hereinafter Purlia.
Regarding claim 10, Bukshpun in view of York, Camenisch and O'Regan teaches the method of claim 9, 
Bukshpun discloses the secure container as described in claim 1 above, and further discloses a header/metadata that validates the sender as disclosed in e.g. [0068] and indicates possible replay attacks, however, Bukshpun in view of York, Camenisch and O'Regan do not explicitly disclose the below limitation.
Purlia discloses wherein said metadata comprises data rights management information (Purlia [0027] The meta information 220 may also indicate other meta data about the media files 210, such as when the files were first stored on the storage medium 113, when they were last accessed or modified, who owns the data, how much of each file is stored locally, and perhaps security or data rights management information about the media files 210.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bukshpun in view of York, Camenisch and O'Regan to incorporate the teaching of Purlia to utilize the above feature, with the motivation of identifying the security and rights feature of a media file, as recognized by (Purlia [0027] and throughout).

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bukshpun et. al. (US 20120250863 A1), hereinafter Bukshpun in view of York et. al. (US 20120250863 A1), hereinafter York, Wang et. al. (US 20200004970 A1), hereinafter Wang, Camenisch et. al. (US 20170033934 A1), hereinafter Camenisch, O'Regan et. al. (US 20170264599 A1) hereinafter O'Regan and further in view of Sonare (US 20200059703 A1), hereinafter Sonare.

Regarding claim 11, Bukshpun in view of York, Camenisch and O'Regan teaches the method of claim 9, 
Bukshpun discloses the secure container as described in claim 1 above, and further discloses a header/metadata that validates the sender as disclosed in e.g. [0068] and indicates possible replay attacks, however, Bukshpun in view of York, Camenisch and O'Regan do not explicitly disclose the below limitation.
Sonare discloses wherein said metadata comprises biometrics information about an individual that controls the data creator (Sonare [0137] “embedding biometric information or ID into video content, biometric information is embedded into the header of video content.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bukshpun in view of York, Camenisch and O'Regan to incorporate the teaching of Sonare to utilize the above feature, with the motivation of adding useful feature for different filtering and identification use cases, as recognized by (Sonare [0176] and throughout).

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bukshpun et. al. (US 20120250863 A1), hereinafter Bukshpun in view of York et. al. (US 20120250863 A1), hereinafter York, Wang et. al. (US 20200004970 A1), hereinafter Wang, Camenisch et. al. (US 20170033934 A1), hereinafter Camenisch, O'Regan et. al. (US 20170264599 A1) hereinafter O'Regan and further in view of Kurian (US 20200358712 A1), hereinafter Kurian.

Regarding claim 12, Bukshpun in view of York, Camenisch and O'Regan teaches the method of claim 9, 
Bukshpun discloses the secure container as described in claim 1 above, and further discloses a header/metadata that validates the sender as disclosed in e.g. [0068] and indicates possible replay attacks, however, Bukshpun in view of York, Camenisch and O'Regan do not explicitly disclose the below limitation.
Findley  discloses wherein said metadata comprises geolocation data associated with the data creator (Kurian [0008] “The metadata may include a sender of the transmission, a transmission size, and/or a location of a source of the transmission.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bukshpun in view of York, Camenisch and O'Regan to incorporate the teaching of Findley  to utilize the above feature, with the motivation of calculating transmission cost based on source location and distance, as recognized by (Kurian [0025] and throughout).

Claims 13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bukshpun et. al. (US 20120250863 A1), hereinafter Bukshpun in view of Wang et. al. (US 20200004970 A1), hereinafter Wang, Camenisch et. al. (US 20170033934 A1), hereinafter Camenisch, Yuan et. al. (US 20170054555 A1), hereinafter Yuan, and further in view of O'Regan et. al. (US 20170264599 A1) hereinafter O'Regan.

Regarding claim 13, Bukshpun teaches a method for a data accessor to securely decrypt a data payload from another device in a transient symmetric key technology (TSKT) system (Bukshpun Figure 12A illustrates data, encrypted using key array and random generators, transmitted from the encryption unit to the decryption unit, i.e. another device, as disclosed in [0081-0089], utilizing symmetric session/transient keys, as disclosed in [0053]), comprising: 
receiving and opening a secure container from the other device; extracting an encrypted second seed and an encrypted data payload from the secure container (Bukshpun Figure 12A [0087] “Decryption unit 606 is configured to receive ciphertext 605 and to decrypt it according to the encryption method used. In the illustrated embodiment, the decryption unit uses its shared knowledge of the predetermined key K1 595 to retrieve the SKI 598 (i.e. second seed) from the ciphertext 505 at decryption module 607.”, where the ciphertext 605 is received from 589 and comprises the output of 604, (605), [0083] “random-size groups of random bits may be inserted between bits of the SKI 598 and the result may be concatenated 604 with the encrypted message such that the SKI 598 is hidden in the ciphertext 605.”, where 604 combines/concatenates the output of E2, i.e. encrypted data and output of E1, i.e. encrypted R2 (598) corresponding to encrypted second seed, to form a secured message, i.e. container 605, where the  encrypted second seed is extracted and retrieved); 
receiving an [encrypted] first seed [and an encrypted formula] (Bukshpun Figure 12A 607 receiving K1 at the receiver 606, which is a random key generated based on the second part of the first seed R6 as disclosed in [0089], where the received key K1 in to 607 at the receiver is based on receiving R6 the generate part of the first seed and then calculates K1 as disclosed in [0042] “The receiver may be configured to calculate this key sequence independently of the transmitter”); 
[decrypting said encrypted first seed and said encrypted formula to create a first seed and a formula;] 
using said first seed to generate a first key (Bukshpun Figure 12A 607 receiving K1 at the receiver 606, which is a random key generated based on the second part of the first seed R6 as disclosed in [0089], where the received key K1 in to 607 at the receiver is based on receiving R6 the generate part of the first seed and then calculates K1 as disclosed in [0042] “The receiver may be configured to calculate this key sequence independently of the transmitter”); 
using said first key to decrypt said encrypted second seed to form a second seed (Bukshpun Figure 12A [0087] “the decryption unit uses its shared knowledge of the predetermined key K1 595 to retrieve the SKI 598 from the ciphertext 505 at decryption module 607.”); 
Bukshpun do not explicitly disclose the below limitations.
Wang discloses receiving an encrypted first seed and decrypting said encrypted first seed to create a first seed (Wang discloses in [0037] receiving, by the client device, an encrypted second seed, i.e. encrypted first seed, where the client device decrypt the encrypted second seed to create the second seed),
Wang further discloses combining said first seed and said second seed [using said formula] to create a data seed; using said data seed to generate a second key; and decrypting said encrypted data payload using said second key to obtain the data payload (Wang discloses [0048] “the method 200 ensures that only those client devices that are: (1) manufactured by the right vendor(s); (2) registered with the right server(s); (3) authenticated from time to time; and (4) authorized periodically are able to receive all of the seeds that are necessary to derive the encryption and decryption keys used to protect digital content. Multiple seeds
for generating a decryption key are delivered in multiple phases of the digital content protection process.”, [0063] “Once the first, second, third, and fourth seeds S′.sub.M, S′.sub.R, S′.sub.N, and S′.sub.Z have been received, the method 300 proceeds to step 324. In step 324, a decryption key is derived using the first, second, third, and fourth seeds S′.sub.M, S′.sub.R, S′.sub.N, and S′.sub.Z. In one example, as discussed above, each seed may be used to obtain a key that is used to decrypt a subsequently received seed. In one example (e.g., where the “key ladder” approach described above is used), the last seed received, e.g., the fourth seed S′.sub.Z, may be used to obtain a final root key that comprises the decryption key. In other examples, however, the decryption key may be derived in other ways using the first, second, third, and fourth seeds S′.sub.M, S′.sub.R, S′.sub.N, and S′.sub.Z.”, where the combination of the above seeds, including first seed and second seed, where the combination are construed as a data seed, are used to generate a decryption key, i.e. second key, where the decryption key is used to decrypt data in a stream of packets as disclosed in [0019], where packets include payloads).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bukshpun to incorporate the teaching of Wang to utilize the above feature, with the motivation of establishing a multi-phase protection of digital content, as recognized by (Wang Abstract).
Bukshpun in view of Wang do not disclose the below limitations.
Camenisch discloses combining said first seed and said second seed using said formula (Camenisch [0030] “Using two seed values in combination as an input for a pseudo-random function may have the advantage that a presentation token generated by the same program logic for the same function may be traceable to a common origin, while they remain untraceable to the presentation token generated by the same program logic, but provided for a different function. The first seed value is hardcoded and thus fixed for a given program logic. ”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bukshpun in view of Wang to incorporate the teaching of Camenisch to utilize the above feature, with the motivation of generating an untraceable token, as recognized by (Camenisch [0030]).
Bukshpun in view of Wang and Camenisch do not disclose the below limitations.
Yuan discloses receiving an encrypted formula and decrypting said encrypted formula to create a formula (Yuan [0022] “sending the encrypted algorithm code to the receiver using the key negotiation connection. After the receiver receives the encrypted algorithm code, the algorithm code is obtained by decrypting the encrypted algorithm code using a corresponding key.”, [0024] “The receiver also uses a pre-stored seed key and the algorithm to obtain the same shared key”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bukshpun in view of Wang and Camenisch to incorporate the teaching of Yuan to utilize the above feature, with the motivation of generating a shared key in a key negotiation connection as recognized by (Yuan Abstract).
Bukshpun in view of Wang, Camenisch and Yuan do not disclose the below limitations.
O'Regan discloses subsequently destroying all keys and seeds and said formula (O'Regan discloses in [0145] “The secure element (116) can also provide a tamper-proof mechanism that provides a high risk of destroying the secure element (116) and the cryptographic keys, seed values and token-generating algorithms stored therein, if any attempt is made to remove or externally access the secure element (116).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bukshpun in view of Wang, Camenisch and Yuan to incorporate the teaching of O'Regan to utilize the above feature, with the motivation of enforcing a tamper-proof mechanism, as recognized by (O'Regan [0145]).

Regarding claim 15, Bukshpun in view of Wang, Camenisch, Yuan and O'Regan teaches the method of claim 13, 
Bukshpun in view of Wang, Camenisch and Yuan do not explicitly discloses cloud based storage.
O'Regan discloses wherein the other device comprises a cloud storage server (O'Regan [0176] “FIG. 11 illustrates an example of a computing device (1100) in which various aspects of the disclosure may be implemented. The computing device (1100) may be suitable for storing and executing computer program code. The various participants and elements in the previously described system diagrams, for example the secure server (120), may use any suitable number of subsystems or components of the computing device (1100) to facilitate the functions described herein…a number of computing devices (1100) may be provided in a distributed, cluster or cloud-based computing configuration and may provide software units arranged to manage and/or process data on behalf of remote devices.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bukshpun in view of Wang, Camenisch and Yuan to incorporate the teaching of O'Regan to utilize the above feature, with the motivation of enforcing a tamper-proof mechanism and implemented in a number of computing configurations, as recognized by (O'Regan [0145, 0176]).

Regarding claim 16, Bukshpun in view of Wang, Camenisch, Yuan and O'Regan teaches the method of claim 13, 
Bukshpun in view of Wang, Camenisch and Yuan do not explicitly discloses the below limitation.
O'Regan discloses wherein the other device comprises a portable storage medium ([0185] “The communication device (1200) may be, amongst other things, a notification device that can receive alert messages and access reports, a portable merchant device that can be used to transmit control data identifying a discount to be applied, as well as a portable consumer device that can be used to make payments.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bukshpun in view of Wang, Camenisch and Yuan to incorporate the teaching of O'Regan to utilize the above feature, with the motivation of enforcing a tamper-proof mechanism and implemented in a portable type device for transmitting control data, as recognized by (O'Regan [0145, 0185]).

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bukshpun et. al. (US 20120250863 A1), hereinafter Bukshpun in view of Wang et. al. (US 20200004970 A1), hereinafter Wang, Camenisch et. al. (US 20170033934 A1), hereinafter Camenisch, Yuan et. al. (US 20170054555 A1), hereinafter Yuan, O'Regan et. al. (US 20170264599 A1) hereinafter O'Regan, and further in view of Liu et. al. (US 20210281408 A1), hereinafter Liu.

Regarding claim 14, Bukshpun in view of Wang, Camenisch, Yuan and O'Regan teaches the method of claim 13, further comprising: 
Liu discloses generating a public key and a private key; sending said public key to a command and control server; and communicating between said data accessor and said command and control server using symmetric key cryptography with at least one session key generated using said public key (Liu [0046-0047]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bukshpun in view of York, Camenisch and O'Regan to incorporate the teaching of Liu to utilize the above feature, with the motivation of generating a session key for subsequent secure data communication, as recognized by (Liu [0046-0047).
  
Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over York et. al. (US 20120250863 A1), hereinafter York, in view of Wang et. al. (US 20200004970 A1), hereinafter Wang and Yuan et. al. (US 20170054555 A1), hereinafter Yuan.

Regarding claim 17, York discloses a method for operating a command and control server to implement a transient symmetric key technology (TSKT) system (York Abstract “One method includes receiving a request for the transient component to access data in the composition. The composition may include permanent components operable to utilize encryption keys generated at selected intervals from a seed value shared by the permanent components. The encryption keys utilized by the permanent components at each selected interval may be identical to one another. The method also includes generating a set of encryption keys from the seed value for a specified period of time. The set of encryption keys may be identical to the encryption keys to be utilized by the permanent components at the selected intervals to occur during the specified period of time. The method further includes granting the transient component access to data in the composition for the specified period of time via the set of encryption keys.”, [0024] “the data access management system 200 may identify each of the components 106”. [0025] “the encryption keys may be temporary, such that the validity of the encryption keys are limited to the respective intervals for which each encryption key is generated.”), comprising: 
in response to a first request to create a secure container from a data creator (York discloses components making a request to access data and accordingly, shared encryption keys is generated based on provided seed and algorithm, by management system 200 , to ensure secure data communication, i.e. encryption and decryption of data as disclosed in [0011, 0014, 0025], where providing a seed and algorithm, to access data, is in response to a request, where the providing is after identification whether the request is from a permanent or transient component 106, where the request from a permanent component corresponds to the first request): 
[authenticating] identifying said first request (York [0015] “…receiving a request for the transient component to access data in the composition”, [0025] “Based on the identification of the components 106 as permanent components or transient components, the data access management system 200 may determine whether to provide the respective components 106 encryption keys or access to an algorithm and seed value.”, identification of the component 106 and accordingly providing the component with the tool to generate encryption keys and access data); 
generating a seed and a formula in response to said [authenticating] identifying (York [0014] “The plurality of permanent components may utilize encryption keys generated at selected intervals to maintain data communication between the permanent components…the encryption keys are generated by an algorithm and seed value shared between the permanent components. ”, [0025] “Based on the identification of the components 106 as permanent components or transient components, the data access management system 200 may determine whether to provide the respective components 106 encryption keys or access to an algorithm and seed value.”, where the provided seed and algorithm is generated a priori); 
[encrypting said seed and said formula] to provide a first [encrypted] seed and a first [encrypted] formula; and sending said first [encrypted] seed [and said first encrypted formula] to said data creator (York [0025] “Based on the identification of the components 106 as permanent components or transient components, the data access management system 200 may determine whether to provide the respective components 106 encryption keys or access to an algorithm and seed value.”), and 
in response to a second request to access data in said secure container from a data accessor: authorizing said second request (York discloses components making a request to access data and accordingly, shared encryption keys is generated based on provided seed and algorithm, by management system 200 , to ensure secure data communication, i.e. encryption and decryption of data as disclosed in [0011, 0014, 0025], where providing a seed and algorithm, to access data, is in response to a request, where the providing is after identification whether the request is from a permanent or transient component 106, where the request from a transient component corresponds to the second request, [0033] “ To attain access, a request for the transient component 302 to access data in the composition 304 is transmitted to the data access management system 200. In the example illustrated in FIG. 3, the data access management system 200 determines the transient component 302 will be provided access to the composition 304 for the intervals corresponding to time 7 and time 8.”, where the request is authorized by the data access management system 200 for a specific time interval); 
retrieving said seed and said formula in response to said authorizing; [encrypting said seed and said formula associated with said secure container to form a second encrypted seed and a second encrypted formula]; and sending said [second encrypted] seed and said [second encrypted]  formula to said data accessor [in response to said encrypting] (York discloses [0025] “Based on the identification of the components 106 as permanent components or transient components, the data access management system 200 may determine whether to provide the respective components 106 encryption keys or access to an algorithm and seed value. The algorithm and seed value may be utilized to generate the encryption keys implemented to secure data transmitted between the components 106 of the respective compositions 102, as generally, the encryption of the secured data (i.e., encrypted data) is dependent on access to the appropriate encryption key.”).
York does not disclose the below limitations.
Wang discloses encrypting said seed to provide a first seed and sending said first encrypted seed (Wang discloses in [0037] receiving, by the client device, an encrypted second seed, i.e. encrypted first seed, where the client device decrypt the encrypted second seed to create the second seed),
encrypting said seed to form a second encrypted seed and sending said second encrypted seed and said to said data accessor (Wang illustrates in Figure 1 a plurality of clients 102n, where they can make a request to receive protected digital content, [0048] “the method 200 ensures that only those client devices that are: (1) manufactured by the right vendor(s); (2) registered with the right server(s); (3) authenticated from time to time; and (4) authorized periodically are able to receive all of the seeds that are necessary to derive the encryption and decryption keys used to protect digital content.”, where a plurality of client devices satisfying the above method 200 criteria can make a request, requesting the protect digital content as disclosed in [0003], where method 200 and 300 illustrate the receiving the request and from a client device and the consequent encryption and sending of the second seed, i.e. seed. Examiner notes that for a plurality of client devices, the first client device receives the first encrypted “second seed”, and the second client device requesting the protected digital content receives the second encrypted “second seed”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified York to incorporate the teaching of Wang to utilize the above feature, with the motivation of establishing a multi-phase protection of digital content, as recognized by (Wang Abstract).
Wang discloses authentication, however, York in view of Wang do not explicitly disclose authentication of a request as recited in the below limitations.
Yuan discloses authenticating a request (Yuan [0017] In order to provide security for the key negotiation connection, according to some embodiments, the sender performs identity authentication when setting up the key negotiation connection with the receiver. In this case, the key negotiation request includes sender authentication information), 
Yuan further discloses encrypting said formula to provide a first encrypted formula; and sending said first encrypted formula to said data creator (Yuan [0022] “sending the encrypted algorithm code to the receiver using the key negotiation connection. After the receiver receives the encrypted algorithm code, the algorithm code is obtained by decrypting the encrypted algorithm code using a corresponding key.”, [0024] “The receiver also uses a pre-stored seed key and the algorithm to obtain the same shared key”),
encrypting said formula associated with said secure container to form a second encrypted formula; and sending said second encrypted formula to said data accessor in response to said encrypting (Yuan discloses sending encrypted algorithm code to the receiver, where the receiver as disclosed in [0022], where the sender may send multiple encrypted algorithm codes until one is agreed by the receiver, where multiple algorithm codes assigned to each algorithm/formula as disclosed in [0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified York in view of Wang to incorporate the teaching of Yuan to utilize the above feature, with the motivation of generating a shared key in a key negotiation connection between authenticated devices and utilizing multiple algorithm codes for each algorithm to avoid leakage, as recognized by (Yuan Abstract, [0021]).

Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over York et. al. (US 20120250863 A1), hereinafter York, in view of Wang et. al. (US 20200004970 A1), hereinafter Wang, Yuan et. al. (US 20170054555 A1), hereinafter Yuan, and Camenisch et. al. (US 20170033934 A1), hereinafter Camenisch.

Regarding claim 18, York in view of Wang and Yuan teaches the method of claim 17, 
said generating said seed comprises generating said seed using a pseudo random number generator (PRNG) (York [0027] “The common seed value may take a multitude of forms and, in one example, may be a string of random prime numbers.”)
York in view of Wang and Yuan do not explicitly disclose the below limitation. 
Camenisch discloses wherein said formula is characterized as being randomly unique (Camenisch (US 20170033934 A1) [0030] “Using two seed values in combination as an input for a pseudo-random function may have the advantage that a presentation token generated by the same program logic for the same function may be traceable to a common origin, while they remain untraceable to the presentation token generated by the same program logic, but provided for a different function. The first seed value is hardcoded and thus fixed for a given program logic. ”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified York in view of Wang and Yuan to incorporate the teaching of Camenisch to utilize the above feature, with the motivation of generating an untraceable token, as recognized by (Camenisch [0030]).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over York et. al. (US 20120250863 A1), hereinafter York, in view of Wang et. al. (US 20200004970 A1), hereinafter Wang, Yuan et. al. (US 20170054555 A1), hereinafter Yuan, and Liu et. al. (US 20210281408 A1), hereinafter Liu.

Regarding claim 19, York in view of Wang and Yuan teaches the method of claim 17, further comprising: 
York in view of Wang and Yuan do not disclose the below limitations.
Liu discloses receiving a first public key from said data creator; and subsequently communicating between said command and control server and said data creator using symmetric key cryptography with at least one session key generated using said first public key (Liu [0046-0047], e.g. [0046] discloses receiving temporary public key (PK_d) from one DP accelerator illustrated in Figure 1, corresponding to data creator, enabling a subsequent protected communication between DP and hos system using a generated session key based on (PK_d)).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified York in view of Wang and Yuan to incorporate the teaching of Liu to utilize the above feature, with the motivation of generating a session key for subsequent secure data communication, as recognized by (Liu [0046-0047).

Regarding claim 20, York in view of Wang, Yuan and Liu teaches the method of claim 19, wherein said communicating comprises: 
York in view of Wang and Yuan do not disclose the below limitations.
Liu discloses receiving a second public key from said data accessor; and communicating between said command and control server and said data accessor using symmetric key cryptography with at least one session key generated using said second public key (Liu [0046-0047], e.g. [0046] discloses receiving temporary public key (PK_d) from different DP accelerator illustrated in Figure 1, corresponding to data accessor, enabling a subsequent protected communication between DP and hos system using a generated session key based on (PK_d)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified York in view of Wang and Yuan to incorporate the teaching of Liu to utilize the above feature, with the motivation of generating a session key for subsequent secure data communication, as recognized by (Liu [0046-0047).

Claims 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over York et. al. (US 20200034556 A1), hereinafter York, in view of Wang et. al. (US 20200004970 A1), hereinafter Wang and Yuan et. al. (US 20170054555 A1), hereinafter Yuan, Camenisch et. al. (US 20170033934 A1), hereinafter Camenisch, Bukshpun et. al. (US 20120250863 A1), hereinafter Bukshpun and O'Regan et. al. (US 20170264599 A1) hereinafter O'Regan.

Regarding claim 21, York discloses a transient symmetric key technology (TSKT) system (York Abstract “One method includes receiving a request for the transient component to access data in the composition. The composition may include permanent components operable to utilize encryption keys generated at selected intervals from a seed value shared by the permanent components. The encryption keys utilized by the permanent components at each selected interval may be identical to one another. The method also includes generating a set of encryption keys from the seed value for a specified period of time. The set of encryption keys may be identical to the encryption keys to be utilized by the permanent components at the selected intervals to occur during the specified period of time. The method further includes granting the transient component access to data in the composition for the specified period of time via the set of encryption keys.”, [0024] “the data access management system 200 may identify each of the components 106”. [0025] “the encryption keys may be temporary, such that the validity of the encryption keys are limited to the respective intervals for which each encryption key is generated.”), comprising: 
a data creator; and a command and control server coupled to the data creator (York [0025] “Based on the identification of the components 106 (i.e. data creator) as permanent components or transient components, the data access management system 200 (i.e. command and control server) may determine whether to provide the respective components 106 encryption keys or access to an algorithm and seed value. The algorithm and seed value may be utilized to generate the encryption keys implemented to secure data transmitted between the components 106 of the respective compositions 102, as generally, the encryption of the secured data (i.e., encrypted data) is dependent on access to the appropriate encryption key.”), wherein: 
[in response to user input,] said data creator sends a request to said command and control server to create a secure container for secure transmission and storage of a data payload (York discloses components making a request to access protected data and accordingly, shared encryption keys is generated based on provided seed and algorithm, by management system 200 , to ensure secure data communication, i.e. encryption and decryption of data as disclosed in [0011, 0014, 0025], where providing a seed and algorithm, to access data, is in response to a request, where the providing is after identification whether the request is from a permanent or transient component 106, where the request from a permanent component corresponds to the first request, where creating secured data for transmission, corresponds to creating secure container), 
said command and control server [authenticates] identifies said request (York [0015] “…receiving a request for the transient component to access data in the composition”, [0025] “Based on the identification of the components 106 as permanent components or transient components, the data access management system 200 may determine whether to provide the respective components 106 encryption keys or access to an algorithm and seed value.”, identification of the component 106 and accordingly providing the component with the tool to generate encryption keys and access data), 
generates a first seed and a formula in response to [authenticating] identifying said request (York [0014] “The plurality of permanent components may utilize encryption keys generated at selected intervals to maintain data communication between the permanent components…the encryption keys are generated by an algorithm and seed value shared between the permanent components. ”, [0025] “Based on the identification of the components 106 as permanent components or transient components, the data access management system 200 may determine whether to provide the respective components 106 encryption keys or access to an algorithm and seed value.”, where the provided seed and algorithm is generated a priori), 
[encrypts said first seed and said formula] to provide an [encrypted] first seed [and an encrypted formula,] and sends said [encrypted] first seed [and said encrypted formula to] said data creator (York [0025] “Based on the identification of the components 106 as permanent components or transient components, the data access management system 200 may determine whether to provide the respective components 106 encryption keys or access to an algorithm and seed value.”).
York does not disclose the below limitations.
Wang discloses in response to user input (Wang discloses in [0055] applying user credentials),
Wang further discloses encrypts said first seed to provide an encrypted first seed and sends said encrypted first seed to said data creator, and said data creator decrypts said encrypted first seed (Wang discloses in [0037] receiving, by the client device, an encrypted second seed, i.e. encrypted first seed, where the client device decrypt the encrypted second seed to create the second seed) 
combines said first seed and said second seed [using said formula] to create a data seed, generates a second key using said data seed, encrypts said data payload using said second key (Wang Figure 2 (232) and [0016] “Once all phases have been successfully completed, the digital content may be encrypted using an encryption key derived from the plurality of seeds.”, [0033] “using an encryption key derived using the plurality of seeds, to generate encrypted content, and delivering the encrypted content to the client device.”, [0048] “the method 200 ensures that only those client devices that are: (1) manufactured by the right vendor(s); (2) registered with the right server(s); (3) authenticated from time to time; and (4) authorized periodically are able to receive all of the seeds that are necessary to derive the encryption and decryption keys used to protect digital content. Multiple seeds for generating a decryption key are delivered in multiple phases of the digital content protection process.”, [0063] “Once the first, second, third, and fourth seeds S′.sub.M, S′.sub.R, S′.sub.N, and S′.sub.Z have been received, the method 300 proceeds to step 324. In step 324, a decryption key is derived using the first, second, third, and fourth seeds S′.sub.M, S′.sub.R, S′.sub.N, and S′.sub.Z. In one example, as discussed above, each seed may be used to obtain a key that is used to decrypt a subsequently received seed. In one example (e.g., where the “key ladder” approach described above is used), the last seed received, e.g., the fourth seed S′.sub.Z, may be used to obtain a final root key that comprises the decryption key. In other examples, however, the decryption key may be derived in other ways using the first, second, third, and fourth seeds S′.sub.M, S′.sub.R, S′.sub.N, and S′.sub.Z.”, where the combination of the above seeds, including first seed and second seed, where the combination are construed as a data seed, are used to generate an encryption key, i.e. second key, where the encryption key is used to encrypt digital content as illustrated in Figure 2(232) in a stream of packets as disclosed in [0019], where packets include payloads).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified York to incorporate the teaching of Wang to utilize the above feature, with the motivation of establishing a multi-phase protection of digital content, as recognized by (Wang Abstract).
York in view of Wang do not explicitly disclose the below limitations.
Yuan discloses authenticating a request (Yuan [0017] In order to provide security for the key negotiation connection, according to some embodiments, the sender performs identity authentication when setting up the key negotiation connection with the receiver. In this case, the key negotiation request includes sender authentication information), 
Yuan further discloses encrypts said formula to provide an encrypted formula, and sends said encrypted formula to said data creator, and said data creator decrypts said encrypted formula  (Yuan [0022] “sending the encrypted algorithm code to the receiver using the key negotiation connection. After the receiver receives the encrypted algorithm code, the algorithm code is obtained by decrypting the encrypted algorithm code using a corresponding key.”, [0024] “The receiver also uses a pre-stored seed key and the algorithm to obtain the same shared key”), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified York in view of Wang and Camenisch to incorporate the teaching of Yuan to utilize the above feature, with the motivation of generating a shared key in a key negotiation connection as recognized by (Yuan Abstract).
 York in view of Wang and Yuan do not disclose the below limitations.
Camenisch discloses combining said first seed and said second seed using said formula (Camenisch [0030] “Using two seed values in combination as an input for a pseudo-random function may have the advantage that a presentation token generated by the same program logic for the same function may be traceable to a common origin, while they remain untraceable to the presentation token generated by the same program logic, but provided for a different function. The first seed value is hardcoded and thus fixed for a given program logic. ”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified York in view of Wang and Yuan to incorporate the teaching of Camenisch to utilize the above feature, with the motivation of generating an untraceable token, as recognized by (Camenisch [0030]).
York in view of Wang, Yuan and Camenisch do not disclose the below limitations.
Bukshpun discloses generates a second seed (Bukshpun Figure 12A, [0082-0083] R2 corresponds to second seed, [0083] “a random number generator R2 593 generates a random Start Key Index (SKI) 598 that is the number (or key index) that references a particular key from the set of keys 594 (the key array).”, R2 generating second seed 598)
generates a first key using said first seed, encrypts said second seed using said first key to produce an encrypted second seed (Bukshpun Figure 12A,  [0083] “the SKI 598 is encrypted using a predetermined key 595 and a random number from random number generator R3 597 at encryption module 596”, where, as disclosed in [0089], K1 (595) is a key generated from R6, i.e. the second part of the first seed, and is used to encrypt R2 598), 
encrypts said data payload using said second key (Bukshpun illustrates in Figure 12A and [0084] combining R4, i.e. a first part of the first seed, and 603, which is equal to the second seed R2 598, where the combination is construed as a data seed, to perform an encryption on a data in E2 602, where, as disclosed in [0084] “E2.sub.[K(SKI), R$] (S.sub.[R1](D))”, corresponds to the combination of R4 and 603, construed as a second key, that is used to encrypt the data/payload),
combines said data payload and said encrypted second seed in said secure container (Bukshpun Figure 12A (605), [0083] “random-size groups of random bits may be inserted between bits of the SKI 598 and the result may be concatenated 604 with the encrypted message such that the SKI 598 is hidden in the ciphertext 605.”, where 604 combines/concatenates the output of E2, i.e. encrypted data and output of E1, i.e. encrypted R2 (598) corresponding to encrypted second seed, to form a secured message, i.e. container 605).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified York in view of Wang, Yuan, Camenisch to incorporate the teaching of Bukshpun to utilize the above features, with the motivation of securing information for storage and communication, as recognized by (Bukshpun Abstract and throughout).
York in view of Wang, Yuan, Camenisch and Bukshpun do not disclose the below limitations.
O'Regan discloses subsequently destroys all keys and seeds and said formula (O'Regan discloses in [0145] “The secure element (116) can also provide a tamper-proof mechanism that provides a high risk of destroying the secure element (116) and the cryptographic keys, seed values and token-generating algorithms stored therein, if any attempt is made to remove or externally access the secure element (116).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified York in view of Wang, Yuan, Camenisch and Bukshpun to incorporate the teaching of O'Regan to utilize the above feature, with the motivation of enforcing a tamper-proof mechanism, as recognized by (O'Regan [0145]).
  
Regarding claim 22, York in view of Wang, Yuan, Camenisch and Bukshpun and O'Regan teaches the TSKT system of claim 21, 
further comprising: a storage server coupled to said data creator for receiving and storing said secure container (York discloses in e.g. Fig. 4 (406) component 106, i.e. storage server, for accessing protected data as disclosed in [0014, 0038], where receiving the data indicate storage of received data).

Regarding claim 23, York in view of Wang, Yuan, Camenisch and Bukshpun and O'Regan teaches the TSKT system of claim 22, 
York in view of Wang, Yuan, Camenisch and Bukshpun do not explicitly disclose the below limitation.
O'Regan discloses wherein: said storage server comprises a cloud storage server (O'Regan [0176] “FIG. 11 illustrates an example of a computing device (1100) in which various aspects of the disclosure may be implemented. The computing device (1100) may be suitable for storing and executing computer program code. The various participants and elements in the previously described system diagrams, for example the secure server (120), may use any suitable number of subsystems or components of the computing device (1100) to facilitate the functions described herein…a number of computing devices (1100) may be provided in a distributed, cluster or cloud-based computing configuration and may provide software units arranged to manage and/or process data on behalf of remote devices.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified York in view of Wang, Yuan, Camenisch and Bukshpun to incorporate the teaching of O'Regan to utilize the above feature, with the motivation of enforcing a tamper-proof mechanism, as recognized by (O'Regan [0145]).
  
Regarding claim 24, York in view of Wang, Yuan, Camenisch and Bukshpun and O'Regan teaches the TSKT system of claim 22, 
wherein said command and control server and said storage server are implemented using a common computer system (York [0010] “components (i.e. storage server) may include, but are not limited to, memory, computer processors, field programmable gate arrays (FPGAs), input/output devices, and the like.”, Fig. 2 and [0035] “Returning now to FIG. 2 with continued reference to FIG. 1, the data access management system 200 may include a network interface 202 communicatively coupled to the network 104, one or more processors 204 (one shown), and a non-transitory computer-readable medium 206 communicatively coupled to the processor(s) 204 and the network interface 202 and storing instructions 208 that when executed by the processor(s) 204, in part, provide one or more transient components limited access to data in a composition 102. To that end, the processor(s) 204 may be integrated in a single component 106 of a composition 102 or distributed across components 106 of the composition 102. The non-transitory computer-readable storage medium 206 may be integrated in the same component 106 as the processor(s) 204, or the non-transitory computer-readable storage medium 206 may be separate but accessible to that component 106 and the processor(s) 204. In an example, the non-transitory computer-readable storage medium 206, the processor(s) 204, or a combination thereof, may be implemented in any of the components 106 of the composition 102. Alternatively, or in addition, the non-transitory computer-readable storage medium 206 and the processor(s) 204 may be implemented in a controller (not shown) connected to the components 106 of the composition 102, and that controls the functionalities and operation of the data access management system 200.”, Fig. 4 (406) component 106, i.e. storage server, for accessing protected data as disclosed in [0014, 0038], where receiving the data indicate storage of received data, where the data access management system 200 and components are implemented from common computer systems to one skilled in the art).  

Regarding claim 25, York in view of Wang, Yuan, Camenisch and Bukshpun and O'Regan teaches the TSKT system of claim 22, 
wherein said command and control server and said storage server are implemented using separate computer systems (York [0010] “components (i.e. storage server) may include, but are not limited to, memory, computer processors, field programmable gate arrays (FPGAs), input/output devices, and the like.”, Fig. 2 and [0035] “Returning now to FIG. 2 with continued reference to FIG. 1, the data access management system 200 may include a network interface 202 communicatively coupled to the network 104, one or more processors 204 (one shown), and a non-transitory computer-readable medium 206 communicatively coupled to the processor(s) 204 and the network interface 202 and storing instructions 208 that when executed by the processor(s) 204, in part, provide one or more transient components limited access to data in a composition 102. To that end, the processor(s) 204 may be integrated in a single component 106 of a composition 102 or distributed across components 106 of the composition 102. The non-transitory computer-readable storage medium 206 may be integrated in the same component 106 as the processor(s) 204, or the non-transitory computer-readable storage medium 206 may be separate but accessible to that component 106 and the processor(s) 204. In an example, the non-transitory computer-readable storage medium 206, the processor(s) 204, or a combination thereof, may be implemented in any of the components 106 of the composition 102. Alternatively, or in addition, the non-transitory computer-readable storage medium 206 and the processor(s) 204 may be implemented in a controller (not shown) connected to the components 106 of the composition 102, and that controls the functionalities and operation of the data access management system 200.”, Fig. 4 (406) component 106, i.e. storage server, for accessing protected data as disclosed in [0014, 0038], where receiving the data indicate storage of received data, where the data access management system 200 and components are implemented on separate computer systems, that 106 and 200).  

Claims 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over York et. al. (US 20200034556 A1), hereinafter York, in view of Wang et. al. (US 20200004970 A1), hereinafter Wang and Yuan et. al. (US 20170054555 A1), hereinafter Yuan, Camenisch et. al. (US 20170033934 A1), hereinafter Camenisch, Bukshpun et. al. (US 20120250863 A1), hereinafter Bukshpun and O'Regan et. al. (US 20170264599 A1) hereinafter O'Regan, and further in view of Liu et. al. (US 20210281408 A1), hereinafter Liu.

Regarding claim 26, York in view of Wang, Yuan, Camenisch and Bukshpun and O'Regan teaches the TSKT system of claim 22, further comprising: 
sends a request to access said secure container to said command and control server (York [0030] “ The data access management system 200 may generate the set of encryption keys based on a request for access to data in the composition 102 by the transient component.”, where the request is received prior to the receiving of seed value and algorithm to create an encryption key as disclosed in [0016-0017  and claim 1).
York does not discloses metadata.
Bukshpun discloses container as described in claim 21, Bukshpun further discloses communicating packetized data stream with header/metadata as disclosed in [0040, 0066-0067]. Motivation in claim 21 applies. 
York in view of Wang, Yuan, Camenisch and Bukshpun and O'Regan do not disclose the below limitations.
Liu discloses a data accessor coupled to said storage server, wherein said data accessor generates a second public key and a second private key, sends said second public key to said command and control server, subsequently receives and opens said secure container from said storage server, (Liu [0046-0047] secure communication, utilizing public and private keys, between DP, i.e. command and control server and host, where the storage server interpreted as memory storing secured digital content, i.e. container ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bukshpun in view of York, Camenisch and O'Regan to incorporate the teaching of Liu to utilize the above feature, with the motivation of generating a session key for subsequent secure data communication, as recognized by (Liu [0046-0047).
  
Regarding claim 28, York in view of Wang, Yuan, Camenisch and Bukshpun and O'Regan teaches the TSKT system of claim 27, 
York does not disclose the below limitations.
Wang discloses wherein: said data accessor receives and decrypts said encrypted first seed (Wang discloses in [0037] receiving, by the client device, an encrypted second seed, i.e. encrypted first seed, where the client device decrypt the encrypted second seed to create the second seed) and 
combines said first seed and said second seed [using said formula] to provide said data seed, uses said data seed to decrypt a payload (Wang discloses [0048] “the method 200 ensures that only those client devices that are: (1) manufactured by the right vendor(s); (2) registered with the right server(s); (3) authenticated from time to time; and (4) authorized periodically are able to receive all of the seeds that are necessary to derive the encryption and decryption keys used to protect digital content. Multiple seeds
for generating a decryption key are delivered in multiple phases of the digital content protection process.”, [0063] “Once the first, second, third, and fourth seeds S′.sub.M, S′.sub.R, S′.sub.N, and S′.sub.Z have been received, the method 300 proceeds to step 324. In step 324, a decryption key is derived using the first, second, third, and fourth seeds S′.sub.M, S′.sub.R, S′.sub.N, and S′.sub.Z. In one example, as discussed above, each seed may be used to obtain a key that is used to decrypt a subsequently received seed. In one example (e.g., where the “key ladder” approach described above is used), the last seed received, e.g., the fourth seed S′.sub.Z, may be used to obtain a final root key that comprises the decryption key. In other examples, however, the decryption key may be derived in other ways using the first, second, third, and fourth seeds S′.sub.M, S′.sub.R, S′.sub.N, and S′.sub.Z.”, where the combination of the above seeds, including first seed and second seed, where the combination are construed as a data seed, are used to generate a decryption key, i.e. second key, where the decryption key is used to decrypt data in a stream of packets as disclosed in [0019], where packets include payloads).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified York to incorporate the teaching of Wang to utilize the above feature, with the motivation of establishing a multi-phase protection of digital content, as recognized by (Wang Abstract).
Bukshpun in view of Wang do not disclose the below limitations.
The above cited prior arts in the claim do not disclose the below limitations.
Camenisch discloses combining said first seed and said second seed using said formula (Camenisch [0030] “Using two seed values in combination as an input for a pseudo-random function may have the advantage that a presentation token generated by the same program logic for the same function may be traceable to a common origin, while they remain untraceable to the presentation token generated by the same program logic, but provided for a different function. The first seed value is hardcoded and thus fixed for a given program logic. ”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bukshpun in view of Wang to incorporate the teaching of Camenisch to utilize the above feature, with the motivation of generating an untraceable token, as recognized by (Camenisch [0030]).
The above cited prior arts in the claim do not disclose the below limitations.
Yuan discloses decrypting said encrypted formula using said at least one [session] key (Yuan [0022] “sending the encrypted algorithm code to the receiver using the key negotiation connection. After the receiver receives the encrypted algorithm code, the algorithm code is obtained by decrypting the encrypted algorithm code using a corresponding key.”, [0024] “The receiver also uses a pre-stored seed key and the algorithm to obtain the same shared key”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified York in view of Wang and Camenisch to incorporate the teaching of Yuan to utilize the above feature, with the motivation of generating a shared key in a key negotiation connection as recognized by (Yuan Abstract).
 The above cited prior arts in the claim do not disclose the below limitations.
Bukshpun discloses uses said first seed to generate said first key (Bukshpun Figure 12A 607 receiving K1 at the receiver 606, which is a random key generated based on the second part of the first seed R6 as disclosed in [0089], where the received key K1 in to 607 at the receiver is based on receiving R6 the generate part of the first seed and then calculates K1 as disclosed in [0042] “The receiver may be configured to calculate this key sequence independently of the transmitter”), 
uses said first key to decrypt said encrypted second seed and said formula (Bukshpun Figure 12A [0087] “the decryption unit uses its shared knowledge of the predetermined key K1 595 to retrieve the SKI 598 from the ciphertext 505 at decryption module 607.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified York in view of Wang, Yuan, Camenisch to incorporate the teaching of Bukshpun to utilize the above features, with the motivation of securing information for storage and communication, as recognized by (Bukshpun Abstract and throughout).
The above cited prior arts in the claim do not disclose the below limitations.
O'Regan discloses subsequently destroys all keys and seeds and said formula (O'Regan discloses in [0145] “The secure element (116) can also provide a tamper-proof mechanism that provides a high risk of destroying the secure element (116) and the cryptographic keys, seed values and token-generating algorithms stored therein, if any attempt is made to remove or externally access the secure element (116).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bukshpun in view of York, Wang and Camenisch to incorporate the teaching of O'Regan to utilize the above feature, with the motivation of enforcing a tamper-proof mechanism, as recognized by (O'Regan [0145]).
The above cited prior arts in the claim do not disclose the below limitations.
Liu discloses utilizing session key in [0046-0047].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified York in view of Wang, Yuan, Camenisch and Bukshpun and O'Regan to incorporate the teaching of Liu to utilize the above feature, with the motivation of generating a session key for subsequent secure data communication, as recognized by (Liu [0046-0047).
Claims 27 is rejected under 35 U.S.C. 103 as being unpatentable over York et. al. (US 20200034556 A1), hereinafter York, in view of Wang et. al. (US 20200004970 A1), hereinafter Wang and Yuan et. al. (US 20170054555 A1), hereinafter Yuan, Camenisch et. al. (US 20170033934 A1), hereinafter Camenisch, Bukshpun et. al. (US 20120250863 A1), hereinafter Bukshpun and O'Regan et. al. (US 20170264599 A1) hereinafter O'Regan, Liu et. al. (US 20210281408 A1), hereinafter Liu, and further in view of Roth et. al. (US 10924482 B1), hereinafter Roth.

Regarding claim 27, York in view of Wang, Yuan, Camenisch and Bukshpun and O'Regan teaches the TSKT system of claim 26, wherein: said command and control server selectively authorizes said request to access said secure container [based on said secure container metadata] (York discloses components making a request to access data and accordingly, shared encryption keys is generated based on provided seed and algorithm, by management system 200 , to ensure secure data communication, i.e. encryption and decryption of data as disclosed in [0011, 0014, 0025], where providing a seed and algorithm, to access data, is in response to a request, where the providing is after identification whether the request is from a permanent or transient component 106, where the request from a transient component corresponds to the second request, [0033] “ To attain access, a request for the transient component 302 to access data in the composition 304 is transmitted to the data access management system 200. In the example illustrated in FIG. 3, the data access management system 200 determines the transient component 302 will be provided access to the composition 304 for the intervals corresponding to time 7 and time 8.”, where the request is authorized by the data access management system 200 for a specific time interval), 
retrieves said first seed and said formula for said secure container (York discloses [0014] “the encryption keys are generated by an algorithm and seed value shared between the permanent components”, [0025] “Based on the identification of the components 106 as permanent components or transient components, the data access management system 200 (i.e. command and control server) may determine whether to provide the respective components 106 encryption keys or access to an algorithm and seed value. The algorithm and seed value may be utilized to generate the encryption keys implemented to secure data transmitted between the components 106 of the respective compositions 102, as generally, the encryption of the secured data (i.e., encrypted data) is dependent on access to the appropriate encryption key. In one or more examples, the components 106 identified as permanent components may be provided a common seed value and an algorithm utilizing the common seed value to generate encryption keys at selected intervals. In other examples, the data access management system 200 may generate the encryption keys at the selected intervals utilizing the common seed value and the algorithm.”), 
York does not disclose the below limitations.
Wang discloses encrypts said first seed using symmetric key cryptography with at least one session key and sends an encrypted first seed to said data accessor (Wang discloses in [0037] receiving, by the client device, an encrypted second seed, i.e. encrypted first seed, where the client device decrypt the encrypted second seed to create the second seed, [0043, 0061, 0069] disclose symmetric keys and sessions, indicating session keys to establish secure communication). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified York to incorporate the teaching of Wang to utilize the above feature, with the motivation of establishing a multi-phase protection of digital content, as recognized by (Wang Abstract).
York in view of Wang do not disclose the below limitations.
Yuan discloses encrypts said formula using key cryptography with at least one key, and sends an encrypted formula to said data accessor (Yuan [0022] “sending the encrypted algorithm code to the receiver using the key negotiation connection. After the receiver receives the encrypted algorithm code, the algorithm code is obtained by decrypting the encrypted algorithm code using a corresponding key.”, [0024] “The receiver also uses a pre-stored seed key and the algorithm to obtain the same shared key”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified York in view of Wang to incorporate the teaching of Yuan to utilize the above feature, with the motivation of generating a shared key in a key negotiation connection between authenticated devices and utilizing multiple algorithm codes for each algorithm to avoid leakage, as recognized by (Yuan Abstract, [0021]).
York in view of Wang and Yuan do not disclose the below limitations.
Liu discloses symmetric key cryptography with at least one session key generated with said second public key (Liu [0046-0047]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified York, Wang and Yuan to incorporate the teaching of Liu to utilize the above feature, with the motivation of generating a session key for subsequent secure data communication, as recognized by (Liu [0046-0047).
The above cited prior arts in the claim do not disclose the below limitations.
Roth discloses (Roth discloses in Col. 7 line 57-67 and Col. 8 line 1-24 “he resource metadata repository 222 may, for multiple logical data containers and/or data objects, store a set of request-mapping rules 224 and authorization
rules 226 in association with each logical data container and/or data object.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified [ ] to incorporate the teaching of Roth to utilize the above feature, with the motivation of flexible configuration of authorization rules, as recognized by (Roth Abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Van (US 11128452 B2) discloses encrypted data sharing with a hierarchical key structure.
Bhattacharya (US 20160267280 A1) discloses establishing mutual authentication between first software layer and second software layer and steps for deriving a data encryption key based on the first nonce and the second nonce
Park (US 20150117640 A1) discloses apparatus and method for performing key derivation in closed domain utilizing a first and a second seed.
Kitani (US 20050244001 A1) discloses utilizing a plurality of seeds in a cryptographic process.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BASSAM A NOAMAN whose telephone number is (571)272-2705. The examiner can normally be reached Monday-Friday 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BASSAM A NOAMAN/Examiner, Art Unit 2497